DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment to the Title of the Specification
Applicant has amended the title of the specification to be more descriptive (see applicant’s response of 3/15/2021). The amendment to the title of the specification is hereby entered.

Reasons for Allowance
Claims 1-11 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “the dam area that is around the chip mounting area, comprises at least one slit to block an outflow of a resin” (see lines 6-7) in conjunction with “the at least one slit is in the first OCL which is in the dam area" (see last line). Also see applicant’s arguments on page 8, last paragraph, to page 10, para 5, of applicant’s response of 3/15/2021, which are persuasive.
Similarly, claim 10 is allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations “the dam area that is around the chip 
Similarly, claim 11 is allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations “the dam area that is around the chip mounting area, comprising at least one slit to block an outflow of a resin” (see lines 6-7) in conjunction with “the at least one slit is in the first OCL which is in the dam area" (see last line).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJAY ARORA/Primary Examiner, Art Unit 2892